Arrington, J.,

Dissenting:
It is with deference that I dissent from the majority in this case.
It may be stated that the majority opinion correctly states the faets, but it may be noted that in this case it is undisputed, and the attorney-referee so found, which finding was approved by the Workmen’s Compensation Commission, that the claimant on August 7, 1956, received an accidental injury in the course of his employment; that he was disabled on account of said injury from August 10, 1956 through November 12, 1956, and that subsequently he suffered no residual disability as a result of said accident; that the claimant was still suffering from an enlarged spleen, and is. in need of further medical treatment.
It is undisputed that the claimant had never prior to his injury suffered any pain in his abdomen, and worked regularly for a number of year with the excep*596tion of two days in January 1956, which time was lost as a result of being struck by a board from the ripsaw in the abdomen. It should be noted that the claimant suffered a severe blow in his abdomen on the morning of,August 7, 1956, and that he was carried by his employer to the company’s doctor, Dr. King, who examined him, gave him medicine, and returned him to work. The next day the pain grew worse and the employer again took the claimant to Dr. King, who examined him, and he again returned to work. The following day he did not work, but stayed at home. On August 10, claimant was steadily growing worse and went to Dr. King, who at this time examined him and found a mass in the upper part of claimant’s abdomen. He was promptly admitted to the hospital and surgery was perfoi-med, which resulted in the finding of an enlarged spleen. Although we cannot, enter the field of medicine, we think it is highly significant that Dr. King did not find the mass on August 7th or 8th, but did find it on the fourth day following the injury. To the lay mind, this clearly indicates that the swelling was the result of the injury.
Dr. King was definitely of the opinion that the injury was aggravated as the result of the trauma, or lick, and that the surgery added to his disability. Dr. McDonnieal, an internist, was called in and took over a week after claimant’s injury, which was August 14, 1956, according to his report to the insurance carrier. Drs. King and McDonnieal agreed on the diagnosis, which was an enlarged spleen, cause unknown. They both stated that there were more than thirty causes for this disease. Dr. King testified that the only way a specific diagnosis could be made was to remove the spleen or a post-mortem examination, which would, of course, be too late to be of any benefit to the claimant. i
Dr. McDonnieal testified that in his opinion the injury or trauma did not aggravate claimant’s condition, but that surgery may have aggravated the condition. *597His explanation, was that he had had the enlarged spleen and that the tranma made the claimant aware of- his condition and that the enlarged spleen was found accidentally* „
I am of the opinion that the circuit court correctly-reversed and remanded this case to the Commission. First, the attorney-referee and the Workmen’s Compensation Commission held that the burden of proof was upon the claimant to establish by substantial evidence the causal connection between the accident and his disability at the present time. This, is not the law. In the case of E. J. Hale v. General Box Manufacturing Co., et al., 108 So. 2d 844, this Court said:
“The employer and its insurance carrier have sought to attribute the appellant’s disability, or the major part of it, to causes for which they are not legally responsible. But the courts have generally held in compensation cases that, ‘Where injury by accident arising out of and in the course of employment is shown, the burden is on the employer to prove his defense that present disability is due to some other intervening cause or preexisting condition for which he is not responsible.’ 100 C. J. S., Workmen’s Compensation, Sec. 521a, p. 490, and cases cited; Serignese v. Air Reduction Sales Co., 1947, 135 N. J. L. 317, 51 A. 2d 543; Ptak v. General Electric Co., 1951, 13 N. J. Super. 294, 80 A. 2d 337; Texas Indemnity Ins. Co. v. Dean, Tex. Civ. App. 1934, 77 S. W. 2d 748. We think the employer and its insurance carrier have failed to meet that burden in this case.”
Further, it is undisputed that claimant is still suffering and that both doctors testified he was in need of further medical treatment, and at the time of the hearing was still being treated by Dr. McDonnieal. Claimant returned to work on November 12, 1956, the attorney-referee and Commission having found that he had suffered no residual disability as a result of the accident.
*598The hearing was held on December 16, 1956.-, What has happened since, of course, we do not know. The circuit court’s judgment was that the case be reversed and remanded to the Commission for appellants to pay the claimant compensation fop the period August 10 through November 11, 1956, and for “such further time as he has lost or may lose from work on account of said injury as may be shown on a hearing.” It is obvious that if the claimant has recovered, then there would be no future liability on appellants.
. The majority opinion overlooks, or ignores, the well established rules which we have set out in many cases that the Workmen’s Compensation Law should be given a broad and liberal construction, and doubtful cases should be resolved in favor of compensation. National Surety Corp. v. Kemp (1953), 217 Miss. 537, 64 So. 2d 723, and 65 So. 2d 840; King v. Westinghouse Electrical Corp. (1957), 92 So. 2d 209, and in many others. In Deemer Lumber Co. v. Hamilton (1951), 211 Miss. 673, 52 So. 2d 634, it was noted:
“Likewise, all courts are agreed that there should be accorded to the Workmen’s Compensation Act a broad and liberal construction that doubtful cases should be resolved in favor of compensation, and that the humane purposes which these acts seek to serve leave no room for narrow technical constructions.”
In Lindsey v. Ingalls Shipbuilding Corp. (1954), 219 Miss. 437, 68 So. 2d 872, the Court quoted with approval from Williams Mfg. Co. v. Walker, 1943, 206 Ark. 392, 175 S. W. 2d 380, as follows: “The humanitarian objects of such laws should not, in the administration thereof, be defeated by overemphasis on technicalities — by putting form above substance.” Cf. Central Electric Power Association, et al v. Hicks, 110 So. 2d 351.
In Woodbury v. Arata Fruit Co., et al, 130 Pac. 2d 870, the Court held: “The rule is well established in this jurisdiction that injury, resulting partly from ac*599cident and partly from a pre-existing disease, is compensable if tbe accident aggravated or accelerated tbe ultimate result; and it is immaterial that the claimant would, even if the accident had not occurred, become totally disabled by reason of the disease.” See authorities there cited.
We have held in many cases that for a claim to be compensable that the work must be only a contributing and not the sole cause of the injury. To hold in this ease that the claimant has no residual disability from the injury, in my opinion, is not supported by substantial evidence. The judgment of the circuit court should have been affirmed.
Hall, Lee and Kyle, JJ., join in this dissent.